DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 11-15-2021 is acknowledged.	
Claims included in the prosecution are 1, 3-20 and 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/068052 and Kim (5,980,939) and  in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196) individually or in combination.
	WO discloses liposomal formulations containing cannabidiol and hemp oil (triglyceride) and the composition can be administered orally and the additives are flavors and preservatives. The liposomes are made of a phosphatidylcholine  (Abstract, 0010, page 4, line 2, 0020, 0022-0026, 0029, 0038, 0040, 0048, 0059, 0062, 0071-0076, Examples 3 and 4 and claims). From Example 4, it would appear that the amounts of the claimed components. Fall within the claimed broad percentages and the aqueous formulations are stable for more than 3 months (0086). Even assuming that they do not, in the absence of showing the criticality, it is deemed obvious to one of ordinary skill in the art to vary the amounts in order to obtain the best possible results and with reasonable expectation of success.
	What is lacking in WO’s liposomes is the inclusion of cholesterol and freeze-drying the liposomes. The oil taught by WO is a triglyceride and not medium chain triglyceride.
	Kim while disclosing cyclosporin compositions teaches that saturated medium chain triglycerides (MCT) have advantages over vegetable oils such as low sensitivity to oxidation and density which is higher than vegetable oils and compositions are stabler than vegetable oil compositions (Abstract, col. 7, line51 through col. 8 line 6).
	Abra while disclosing liposomal compositions that cholesterol can be included in the liposomes from 0 to 44 mole percent. Abra also teaches that liposomal compositions can be lyophilized for storage purposes. It is known in the art that cholesterol and other sterols are liposomal membrane rigidifying agents (Abstract, col. 5 lines 1-40, col. 6, lines 21-52).
	Wasan while disclosing liposomal compositions containing an active agent teaches that cholesterol can be included in liposomes in amounts that is insufficient to significantly alter the phase transition characteristics of the liposomes and typically less than 10 mole % or less. The liposomes can be lyophilized for storage purposes. (Abstract, 0032-0033 and 0053).
	Benz teaches liposomal compositions containing HSPC and cholesterol. According to Benz, cholesterol contributes to membrane rigidity and stability of the lipid bilayer structure (Abstract and 0050).
	It would have been obvious to one of ordinary skill in the art to include small amounts of cholesterol in liposomes of WO with a reasonable expectation of success since both Abra and Wasan teach that small amounts of cholesterol could be added and that liposomal compositions can be lyophilized for storage purposes and Benz teaches that cholesterol teaches cholesterol provides rigidity and stability to liposomes. The use of medium chain triglycerides instead of oil taught by WO would have been obvious to one of ordinary skill in the art because of the advantages MCT taught by Kim.
	
2.	Claims 1, 3-6 and 10- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2018/0296493) of record in combination with Kim (5,980,939)  and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination.
	Kaufman discloses lipid nanoparticle compositions (liposomes) containing cannabidiol to increase the bioavailability of cannabidiol. The phospholipids include phospholipon 90 H (Hydrogenated phosphatidylcholine), The compositions further contain a triglyceride and cholesterol  (medium chained triglycerides and an antioxidant  The cannabinoid compositions are for treatment of chronic pain, (Abstract, 0004, 0034-0039, 0044, 0054, 0077, 0133, 0175. 0176, 0178, 0196, 0211, 0212 and Examples).
	Kim while disclosing cyclosporin compositions teaches that saturated medium chain triglycerides (MCT) have advantages over vegetable oils such as low sensitivity to oxidation and density which is higher than vegetable oils and compositions are stabler than vegetable oil compositions (Abstract, col. 7, line51 through col. 8 line 6).
	What is lacking in Kaufman’s liposomes is the amount of cholesterol and freeze-drying the liposomes. What is lacking in Kaufman is the use of MCT instead of oils (triglycerides).
Abra while disclosing liposomal compositions that cholesterol can be included in the liposomes from 0 to 44 mole percent. Abra also teaches that liposomal compositions can be lyophilized for storage purposes. It is known in the art that cholesterol and other sterols are liposomal membrane rigidifying agents (Abstract, col. 5 lines 1-40, col. 6, lines 21-52).
	Wasan while disclosing liposomal compositions containing an active agent teaches that cholesterol can be included in liposomes in amounts that is insufficient to significantly alter the phase transition characteristics of the liposomes and typically less than 10 mole % or less. The liposomes can be lyophilized for storage purposes. (Abstract, 0032-0033 and 0053).
	Benz teaches liposomal compositions containing HSPC and cholesterol. According to Benz, cholesterol contributes to membrane rigidity and stability of the lipid bilayer structure (Abstract and 0050).
It would have been obvious to one of ordinary skill in the art to include small amounts of cholesterol in liposomes of Kaufman with a reasonable expectation of success since both Abra and Wasan teach that small amounts of cholesterol could be added and that liposomal compositions can be lyophilized for storage purposes and Benz teaches that cholesterol gives rigidity and stability of the lipid bilayer. The use of medium chain triglycerides instead of oil taught by WO would have been obvious to one of ordinary skill in the art because of the advantages MCT taught by Kim.
3.	Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination as set forth above, further in view of Lynch (US 2015/0258040)..
	Lynch discloses liposomal formulations containing cannabinoids to enhance their bioavailability. According to Lynch cannabidiol exhibits analgesic and for the treatment of pain and inflammation (0004 and 0006). The liposomes are made of  DPPC, cholesterol (in the ratio of 20:1 and antioxidants. The compositions further contain MCT oil  (Abstract, 0011, 0012, 0015, 0019, 0043, 0071, 0089, 0100, 0102, 0103-0104 0106, 0109.Example 7).
It would have been obvious to one of ordinary skill in the art to include an antioxidant and cholesterol in the liposomal compositions of WO to prevent oxidation of phospholipids and since they are routinely included in the liposomes as taught by Lynch 
	
4.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 1) over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination;  OR 2) over Kaufman (US 2018/0296493) in combination with Kim (5,980,939) further in combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination both as set forth above, further in view of Gerwick (US 2010/0266675).
	The teachings of WO, Kim, Abra, Wasan, Benz and Kaufman have been discussed above. What is lacking in WO is the teaching of the preparation of liposomes with polydispersity of less than 0.1.
	Gerwick while disclosing liposomal formulations teaches that liposomes can be extruded through polycarbonate filters to prepare liposomes of uniform size with a polydispersity of less than 0.1. The liposomes contain an antioxidant and can be lyophilized (Abstract, 0134, 0140, 0145 and 0237).
	The preparation of liposomes encapsulating cannabidiol with desired sizes and with polydispersity less than 0.1 with a reasonable expectation of success since Gerwick teaches that liposomes of uniform size with polydispersity of less than 0.1 can be prepared by extrusion of liposomes through polycarbonate filters 
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 1) over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination;  OR 2) over Kaufman (US 2018/0296493) in combination with Kim (5,980,939) further in combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination both as set forth above, further in view of with Arai (US 2012/0258165).
	The teachings of WO, Kim, Kaufman, Abra, Benz and Wasan have been discussed above. What is lacking in these references is the use of phytosterol instead of cholesterol.
	Arai  teaches that sterols, cholesterol and phytosterol suppress the flowability of liposomes and further enhance time-course stability of liposomes (Abstract and 0064).
	The use of phytosterol instead of cholesterol in the liposomal compositions would have been obvious to one of ordinary skill in the art both cholesterol and phytosterol are stabilizers of liposomes as taught by Arai.
	US 2013/0108689 which teaches that both cholesterol and phytosterol are liposome stabilizers is cited as interest (see 0006). The reference of US 2016/0349245 which teaches that liposomes containing HSPC are stabilized by cholesterol is already cited as interest in the previous action.

	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612